Citation Nr: 1139574	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  05-32 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from February 1989 to January 1993.  

In May 2011, the Board of Veterans' Appeals (Board) remanded this claim to the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida for additional development, to include another attempt to obtain the Veteran's discharge examination report and a VA evaluation with nexus opinion.  

As a Memorandum was added to the file in June 2011 on the attempt to obtain the Veteran's discharge examination report and a VA examination with nexus opinion was obtained and added to the claims file in June 2011, there has been substantial compliance with the May 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (Holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives). 


FINDINGS OF FACT

1.  All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his claim for service connection for a bilateral knee disability; and he has otherwise been assisted in the development of his claim.

2.  The Veteran's statements that he currently has a bilateral knee disability due to service are not competent.

3.  The November 2009 and June 2011 conclusions by VA examiners, based on physical examination and a review of the claims files, that the Veteran's current bilateral knee problems are not causally related to service injury are competent, credible, and highly probative evidence. 
4.  The Veteran does not currently have a bilateral knee disability that is causally related to service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a bilateral knee disability are not met as the disorder was not incurred in or aggravated by active duty; nor may arthritis be presumed to have been incurred therein.  38 U.S.C.A. 38 U.S.C.A. §§ 101, 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.307, 3.309 (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.


Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the issue decided. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Notice to the Veteran was not sent in this case until later in the claims process.  However, VA may proceed with adjudication of a claim if errors in the timing or content of the notice are, as in this case, not prejudicial to the claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.  Letters were sent to the Veteran in February and October 2008 that informed him of the requirements needed to establish entitlement to service connection.  



In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  No additional private evidence was subsequently added to the claims files after the letter.  

The Veteran was informed in the February and a March 2006 letter about disability ratings and effective dates if his service connection claim was granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  VA evaluations with nexus opinions were obtained in November 2009 and June 2011.

All available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue decided on appeal.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim, including at his November 2005 RO hearing and July 2008 travel board hearing.  All general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).


Analysis of the Claim

The Veteran contends that he has had bilateral knee problems since service.  Because the Veteran's knees were essentially normal when examined in March 1993, soon after service discharge, and the VA opinions on file are against the claim, the preponderance of the evidence is against the claim and the appeal will be denied.

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In the case of arthritis, service connection may be granted if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:
(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).
After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran's service treatment records reveal that he did not have any knee complaints on his November 1988 enlistment medical history report, and his lower extremities were normal on physical examination in November 1988.  He complained in November 1992 of left knee pain after hitting his knee; examination was normal except for mild tenderness over the proximal tibia.  The assessment was of a contusion of the left knee.

When examined by VA in March 1993, the Veteran reported a history of hitting his left knee on a bed in service, for which he was given medication and the problem apparently resolved.  He complained in March 1993 of hearing noise in the knee when he bent or twisted the knees a certain way; it was noted that he really did not have that much discomfort with it.  Physical examination revealed crepitation when squatting; there was normal range of motion of the knees without crepitation.  X-rays of the knees were normal.  The diagnosis was knee joint noise with no other objective findings.

VA treatment reports for July and August 2003 reveal complaints of a ten year history of bilateral knee pain.  X-rays of the left knee in August 2003 were normal.

The Veteran testified in support of his claim at the RO in November 2005.

According to a July 2008 statement from H.F., who was stationed with the Veteran as a sentry at the Main Gate at Howard Air Force Base in Panama from approximately July 1989 to August 1990, the Veteran complained of bilateral knee pain due to long periods of standing.  According to a July 2008 statement from S.J.A., who had been the Veteran's companion for eleven years, the Veteran had complained of bilateral knee pain since the beginning of their relationship.

VA treatment reports dated thru June 2008 reveal complaints of left knee pain; the Veteran had some crepitus but no instability.

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO in July 2008 that he has had problems with his knees since service because he had to stand for up to 12 hours at a time and that he began receiving treatment for his knee problems within several months of service discharge.

The Veteran complained on VA evaluation in November 2009, which included review of the claims file, of bilateral knee pain, for which he used Motrin and Tylenol.  Examination did not show any evidence of spasm, weakness, edema, effusion, redness, instability, or abnormal movement.  Left knee strain and right knee patellar tendonitis were diagnosed.  The examiner concluded that it was less likely as not that the Veteran's current knee disabilities were due to service because there was no history of right knee injury in service and no medical evidence that the service left knee injury, with no radiographic evidence of abnormality, caused his current problem.

The Veteran underwent another VA examination of the knees in June 2011, which included current X-rays.  The Veteran indicated that he was working full time as a Fed-Ex courier.  X-rays showed minimal narrowing of the medial knee compartment.  The Veteran's gait was normal.  There was no crepitation, instability, patellar abnormality or meniscus abnormality of either knee.  Bilateral range of motion was 0-140 degrees.  After review of the claims file and examination of the Veteran, the examiner concluded that the Veteran's bilateral knee strain was less likely as not related to service because there was only one incident involving the left knee in service without further follow up, all X-rays of the knees prior to 2011 were considered normal, the VA examiner noted in March 1993 that the Veteran did not have much discomfort of the knee, and the current evaluation did not show crepitation, loss of motion or abnormal gait.
According to a June 2011 VA Memorandum, service treatment records from December 17, 1992 through December 31, 1992 are unavailable.  It was noted that 2011 responses from Elgin Air Force Base and the National Personnel Record Center were negative to any additional treatment records for the Veteran.  A ten-day letter to this effect was sent to the Veteran on June 14, 2011; no response had been received as of June 28, 2011.

While the Veteran is competent to report his knee symptoms, he is not competent to opine that any current knee disorder is causally related to service.  Laypersons are not competent to provide evidence in complex medical situations.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

While a veteran's contentions alone may be sufficient to support a grant involving a disorder such as varicose veins or flat feet that has "unique and readily identifiable features" that are "capable of lay observation," an internal knee disorder is not considered as this type of case.  Rather, this type of case is more complex and, therefore, requires competent medical knowledge.  

The competent medical evidence in this case does not link the Veteran's current knee disabilities to military service.  Competent medical evidence is that provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Despite one notation of a left knee injury in service, the Veteran's knees were essentially normal on VA physical evaluation in March 1993, which was two months after service discharge, and the medical opinions on file in November 2009 and June 2011, which are based on a review of the claims file and a physical examination of the Veteran, and which contain supporting rationales, are against the claim.  

Consequently, service connection for a bilateral knee disability is not warranted.
Finally, in reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the service connected claim denied above, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral knee disability is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


